Citation Nr: 0422569	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to increased evaluation for service-connected 
post-traumatic stress disorder, currently rated at 30 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected post-traumatic stress disorder (PTSD) is manifested 
by anxiety, depression, auditory hallucinations, panic 
attacks, memory loss, impaired abstract thinking, 
disturbances in motivation and mood, difficulty sleeping, 
nightmares, and difficulty in establishing and maintaining 
effective work and social relationships, resulting in 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in May 2003 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case, and a supplemental statement of 
the case, what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was given a VA examination in June 2003, and is 
currently being treated for his PTSD at his local VA 
facility.  Thus, VA's duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2003).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

At a VA mental status examination in January 1998, the 
veteran reported stress and an inability to sleep.  The 
veteran reported a period of unemployment after being 
terminated for absenteeism, and "not calling in."  He 
stated, "a lot of times I just like to stay in.  I don't 
like to go out."  He admitted to depression and family 
problems.  The examiner noted that the veteran had anergia 
and suicidal ideation "briefly" with no plan or intent.  
The veteran reported that he had recurrent combat nightmares, 
and flashbacks that were initiated by the sound of gunfire, 
the smell of smoke, and the backfiring of cars.  He reported 
intrusive thoughts of Vietnam, and that he avoided thoughts 
and activities that remind him of combat, such as hunting.  
The veteran was noted as having detachment from others, 
difficulty falling asleep, irritability, temper outbursts, 
and hypervigilance.

Additionally, the veteran was noted as experiencing 
physiological reactivity upon exposure to events that 
symbolized or resembled combat, including increased heart 
rate and tremors.  The veteran also reported auditory and 
tactile hallucinations, but only during religious and 
spiritual experiences.  The veteran stated that the voices he 
heard during these experiences were usually the bearer of bad 
news, and that he would also have olfactory hallucinations of 
"foul things."  The veteran admitted to suspiciousness and 
paranoia.  The veteran's insight was noted as partial, and he 
stated that he felt "stressed out, anxiety, some depression, 
alcoholism."  The examiner reported that the veteran's 
affect was "predominantly bland."  The veteran was 
diagnosed with PTSD, chronic and severe.

At the time of the January 1998 examination, the veteran's 
Global Assessment of Functioning (GAF) score was 40, with the 
highest level in the past year also at 40.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), [citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)].  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication, e.g., 
speech is illogical, obscure, or irrelevant at times.  A 
score in this 31-40 range could also indicate major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood, e.g., avoiding 
friends, neglecting family, and an inability to work.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

VA outpatient records regarding the veteran and his 
attendance at a support group for veterans experiencing PTSD 
reflect that the veteran reported depression and insomnia in 
March 1998.  Further, these progress notes also show a 
complaint of nightmares in April 1998, and insomnia in August 
1998.  In November 2002, the veteran reported feelings of 
fear and an inability to work a full day.  He stated that he 
felt as if he were going to be ambushed "all the time," and 
how he believed this was triggered by the D.C. area sniper.

Upon a VA mental status examination in June 2003, the veteran 
reported needing an adjustment in his medication, as an 
increase in the dosage made him "too sleepy," but that with 
the then-current dosage, he was still experiencing auditory 
hallucinations at the same frequency.  The veteran reported a 
"fear of getting shot."  However, the veteran also reported 
that he was working full-time on his reservation, and that he 
had established a "good relationship with a female he became 
friends with. . . ."  It was noted that the veteran had been 
struggling to modulate lapses in reality testing, "such as 
hearing voices and struggling with persecutory 
ideations. . . ."

Although the examiner found the veteran to be coherent, goal-
directed, and with good abstract reasoning ability, the 
veteran reported that he was functioning with depression at 
"5 or 6" on a scale of 1 to 10 (indicating moderate 
severity), and that his anxiety was typically at an 8, on a 
scale of 1 to 10 (indicating severe severity).  The veteran 
reported a fear of getting shot, and believed that this fear 
was "getting stronger."  The veteran reported infrequent 
visual hallucinations, and frequent auditory hallucinations 
of someone calling his name.  The examiner related these 
symptoms to the veteran's war trauma, hyper vigilance, and 
survivor guilt.  The veteran's GAF score was noted as 51.  A 
GAF score of 51 to 60 is defined as moderate symptoms, e.g., 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, e.g., few friends, and/or conflicts with 
peers or co-workers.  Id.

Further, VA outpatient progress notes from July 2003 indicate 
that the veteran reported that he still heard voices, but 
they were "not as troublesome."  He reported being "very 
tense" before the war with Iraq began, stating, "I wanted 
to be there."  The veteran stated that the new medication 
was helping him.  Additionally, in November 2003, the veteran 
complained that he was "preoccupied with the war going on," 
and that "our boys are surrounded."  He reported that he 
was feeling increased anxiety and feelings of helplessness 
related to the war in Iraq, and that he was feeling "like 
I'm there."  The veteran also stated that he was 
experiencing more stress at work, but that his medication was 
helpful.  He stated that his auditory hallucinations were 
"not bothersome to him."

A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation for PTSD requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In February 2004, the veteran testified before the Board at a 
videoconference hearing.  At this hearing, the veteran 
described staying at home "as much as possible," and 
avoiding crowds of people when in public.  The veteran also 
described a constant feeling that he was going to be 
ambushed, so when he was in a public place, he sat where he 
could observe everyone or where there was an exit door.  The 
veteran stated, "I have to know where everybody is."  The 
veteran also described trusting very few people, and that he 
stayed at home, "constantly moving about, checking the 
windows and other movement."  He stated that he occasionally 
went to a veteran's organization on his reservation and 
helped them with functions, "maybe carry the flag, things 
like that. . . ."  The veteran also testified that he went 
to the veterans' hospital and "just kind of hang out just 
because other veterans are there and I can get peace of mind 
for a little while anyway."

The veteran testified that he was preoccupied with the war in 
the Middle East, and that he "[tries] to watch as much of 
that as I can," and that "I know what they're going 
through, being surrounded as they are where they are now in 
Baghdad in particular."  The veteran described a desire to 
be in Iraq:  "I'd like to be there, but I know I can't."


At the videoconference hearing, the veteran also described 
feeling anxiety, and monthly panic attacks.  The veteran 
stated that he experiences periods of intense anger.  "I 
think I would really feel secure having a weapon, but I know, 
know better.  I think that if I did have one, it would make 
me scared, I think."  The veteran indicated that he did not 
keep weapons in the house because he got startled easily and 
was concerned about what the end result would be if he had a 
weapon.  The veteran stated that he only sleeps approximately 
four hours per night, and that he will often get up in the 
middle of the night.  "I pace the floor, check to see who is 
around, look out the windows to see if anybody is around."

The veteran also testified that he forgot things, and had to 
write notes to himself occasionally to remember what he needs 
to do.  He also reported that he could not complete tasks, 
and took longer to do them.  The veteran found it difficult 
to be told what to do.  The veteran testified that he was 
unemployed for approximately two months at the time of the 
hearing.  He resigned his last position because he felt 
himself becoming bitter, "and so I had to quit.  I was 
getting very angry and I needed to get away from there."  
The veteran reported that he was absent a lot from work 
because "I didn't want to be there and a lot of times I 
needed to be at home by myself where I feel the most 
secure."  The veteran also stated that he had a problem with 
authority.  He reported losing many good jobs because he did 
not go to work, and did not call in to explain his absences.

Additionally, the veteran testified that he was in constant 
fear of being attacked.  "I'm always on the defense.  I have 
to know if I'm at a certain spot, you know, who is there and 
who saw me.  I try not to let people see me."  The veteran 
described an incident one evening while he was stopped at a 
traffic light when "I could have swore I heard weapons being 
cocked, then I got out of there, but I thought it was normal, 
but it isn't.  It gave me a scare and I just needed to get 
home."  The veteran stated that he usually experienced 
auditory, not visual, hallucinations, but on one occasion in 
1998 or 1999, he saw soldiers crawling to his front window, 
"pointing their guns at me grinning and laughing."

The veteran's service-connected PTSD is currently rated at 30 
percent disabling.  This rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  As noted above, a 50 percent 
evaluation for PTSD is warranted for occupational and social 
impairment with reduced reliability and productivity.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  The veteran has 
symptoms associated with this evaluation:  "predominantly 
bland" affect; panic attacks (the veteran reports these as 
monthly); difficulty in understanding complex commands; 
impairment of short- and long-term memory manifested by 
having to write himself notes; desiring a weapon, as well as 
desiring to go to Iraq; impaired abstract thinking; varied 
types of hallucinations; depression; anxiety; anger; and 
difficulty in establishing and maintaining effective work and 
social relationships, as demonstrated by his recent 
unemployment and need to isolate himself at home.  
Accordingly, the Board finds that a 50 percent evaluation 
under the provisions of Diagnostic Code 9411 is warranted.

On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
Id.  The veteran's symptoms do not rise to a level such that 
a 70 percent evaluation is warranted.  Specifically, the 
veteran does not have symptoms such as conducting obsessional 
rituals which interfere with routine activities; his speech 
is not intermittently illogical, obscure, or irrelevant; he 
is not in a state of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; he does not experience spatial 
disorientation; there is no objective evidence to indicate 
that he neglects his personal appearance and hygiene; and he 
has a strong relationship with his sons and granddaughter, 
indicating that he does not have an inability to establish 
and maintain effective relationships.  Id.  Although a few of 
the criteria for a 70 percent rating appear to be met, e.g., 
unprovoked irritability, the vast majority of manifestations 
set forth in the rating schedule are not present.

The Board has considered all the evidence of record, 
including the complete medical history of the veteran's PTSD, 
as well as current clinical manifestations of the disability, 
and its effects on the veteran's earning capacity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, considering all of the 
evidence of record, and affording the veteran the benefit of 
the doubt, the Board concludes that a 50 percent rating for 
PTSD, but no more than 50 percent, is warranted and should be 
assigned.


ORDER

A 50 percent rating for PTSD, effective December 3, 2002, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



